Title: To James Madison from Thomas Jefferson, 16 August 1808
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 16. 08.

Yours of the 14th. is recieved and I now return the papers which accompanied it.  I must cry peccavi I have sinned as to the answer to Sullivan’s letter.  I found it in the letter itself.  I now enclose you two letters from Mr. Short.  I fancy he is right in supposing that by the time he could arrive at the Baltic, it’s navigation would be uncertain, if not impracticable; but certainly it would be closed before the vessel could return.  I confess I do not like the idea of risking one of our armed vessels on such a voyage.  If war takes place we should be certain of losing her.  I wish you may find it convenient to come about the time proposed as that would be in time to prepare the papers for this mission, and we could consult together more easily, on all the details. I presume we must permit Turreau to send his two vessels, but on the condition that they be filled with passengers, as transports would be.  He seems to consider our indulgence as not granted on any particular principle & therefore indefinite in it’s extent, but he should understand it as limited to the tonnage necessary to carry to France or the West Indies (and not to more distant seas) the French subjects who were here at the time of the embargo, and that this is not of right, but comity: inasmuch as foreigners who come into a country submit themselves to the effect of any measures which the situation of the country calls for.  If he has 1500. sailors here, he will need more than two vessels.  I am astonished to learn that the Washington rider has not regularly called on you.  Now as well as heretofore it was an express point in his establishment.  The proof is, the key delivered you from the Post Office.  I will speak to him on the subject to day.  I salute you with affection & respect.

Th: Jefferson

